DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022  has been entered.
 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for “ρF is the density of the, HCl-containing fluidizing gas” and “νF is the kinematic viscosity of the HCl-containing fluidizing gas” for A) and “ρF is the density of the fluidizing gas” and “νF is the kinematic viscosity of the fluidizing gas” for B)  as now required in the instant claim 16.  Throughout the instant specification the ρF and νF are disclosed as the density and kinematic viscosity of “the fluid”; however, the fluid is not clearly disclosed to be the same as the fluidized gas.  It is disclosed that “[T]he fluid density ρF and the kinematic viscosity νF can be determined by simulations of (phase) equilibrium states using process engineering software.  The simulations are usually based on adapted equations of state which in the case of varying physical parameters (e.g. p and T) are based on actually measured compositions of the reaction mixture both in the gas phase and in the liquid phase” (note page 21, lines 6-12). The instant specification also discloses that the “density can in the case of liquids be approximated by means of, for example, the Rackett equation, and in the case of gases an approximation can be obtained via an equation of state, e.g. Peng-Robinson” (note page 22, lines 1-4).  These disclosures fairly suggest that the ρF and νF are not for just the fluidizing gas as now required in the instant claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 16 is indefinite because for “Utotal, wetted”, it is unclear if “ wetted perimeter [m] of all internals in the fluidized-bed reactor” would include the inner surface of the fluidized bed reactor.  As disclosed in the instant specification, the internals “can be, in particular, heat exchanger units, stiffening plates, feed conduits for introduction of the reaction gas and devices for distributing the reaction gas (e.g. gas distributor plates).” (note page 7, lines 20-24), this fairly suggests that “the internals” do not include the inner surface of the fluidized bed reactor.  In the response (filed April 13, 2022), in footnote 1 on page 11, “[I]n the absence of internals, the hydraulic diameter can be simply determined from the wetted perimeter, πd and the cross-sectional area”, this also suggests that the internals are different and separate from the inner surface of the fluidized bed reactor.

Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
The previous 112(a) rejection is withdrawn in view of Applicants’ amendment to claim 16.

Applicants argue that the Utotal, wetted is known and common in the art.
It is assumed that the “wetted perimeter” is known and commonly used in the art to calculate the hydraulic diameter.  However, as stated in the 112(b) rejection above, it is unclear if the “all internals” would include the inner surface of the fluidized bed reactor.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 7, 2022